 


110 HR 7310 IH: Protecting Patients and Health Care Act of 2008
U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7310 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
Ms. DeGette (for herself, Ms. Slaughter, Mrs. Capps, Ms. Baldwin, Mr. Nadler, Ms. Schakowsky, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit the implementation or enforcement of certain regulations.  
 
 
1.Short titleThis Act may be cited as the Protecting Patients and Health Care Act of 2008. 
2.Limitation on regulationsThe Secretary of Health and Human Services shall not finalize, enforce, implement, or take other action in furtherance of proposed regulations of the Department of Health and Human Services, 73 Fed. Reg. 50274 (August 26, 2008) (under the authority of section 401 of the Health Programs Extension Act of 1973 (42 U.S.C. 300a–7), commonly referred to as the Church Amendments, section 245 of the Public Health Service Act (42 U.S.C. 238n), and section 508(d) of division G of the Consolidated Appropriations Act, 2008 (Public Law 110–161), commonly referred to as the Weldon Amendment). 
 
